Contract Schedule Contract Number:[12345] Contract Date:[01/01/2008]Maturity Date:[01/01/2058] Contract Owner:[John Doe] [Joint Contract Owner:][Jane Doe] Covered Person:[John Doe]Covered Person’s DOB:[01/01/1958] [Joint Covered Person:][Jane Doe] [Joint Covered Person’s DOB:] [01/01/1958] Annuitant: [John Doe]Annuitant’s DOB:[01/01/1958] Maximum Issue Age:[80] Minimum Annuity Payment Amount: $[100] per month Maximum Birthday:[91st] birthday Program Sponsor:[XYZ Trust/Broker-Dealer] Designated Account Account Number:[8675309] Maximum Coverage Amount:[$1,000,000.00] Program Rule(s):[0 to 100% PIMCO Global Multi-Asset Fund] [0 to 100% PIMCO Total Return Fund] [0 to 100% PIMCO Money Market Fund] Required Reallocation Period: [30 days from the date of the written notice or the next Business Day if the 30th day is not a Business Day. ] Allocation Correction Period: [10 days from the date of the written notice or the next Business Day if the 10th day is not a Business Day.] Addition Reversal Period: [60 days from the date of the written notice or the next Business Day if the 60th day is not a Business Day.] Minimum Value:[$5,000] Benefit Grace Period: [10 days from the date of the written notice or the next Business Day if the 10th day is not a Business Day] Benefit Base Initial Investment:[$75,000] Withdrawals Withdrawal Reversal Period: [10 days from the date of withdrawal or the next Business Day ifthe 10th day is not a Business Day] Exercise Ages:On the Withdrawal Start Date, all Covered Persons must be atleast age [65]. Withdrawal Percentage Table Current Ten-year U.S. Constant Maturity Treasury rate Payment percentage [Less than 3.50% 4%] [3.50% to 4.99% 5%] [5.00% to 6.49% 6%] [6.50% and above 7%] CS10003 ContractSchedulecontinued from the previous page Total Contract Charges Grace Period:[30] days Due Dates:[Contract Date and the first Business Day in January, April, July and October] [Contract Date and each quarterly anniversary of the Contract Date or the next BusinessDay if such day is not a Business Day] Contract Maintenance Charge Due Date:[First Business Day in January] [Contract Anniversary] Insurance Charge [Initial Annual Insurance Charge Rate for a Sole Covered Person] Allocation 1: [PIMCO Global Multi-Asset Fund][1.05%] Allocation 2: [PIMCO Total Return Fund][1.05%] Allocation 3:[PIMCO Money Market Fund ][1.05%] [Initial Annual Insurance Charge Rate for Joint Covered Persons] Allocation 1: [PIMCO Global Multi-Asset Fund][1.05%] Allocation 2: [PIMCO Total Return Fund][1.05%] Allocation 3: [PIMCO Money Market Fund ][1.05%] Maximum Annual Insurance Charge Rate:[1.75]% Administrative Charge The Annual Administrative Charge Rate is[0.20]%. Contract Maintenance Charge The Annual Contract Maintenance Charge is$[75.00]. The Designated Amount is $[100,000]. Reinstatement and Reapplication Reinstatement Period: [90 days or the next Business Day if the 90th day is not a Business Day] after Contract Termination Reapplication Wait Period:[24 months] after Contract Termination [Optional Riders:] CS1000[3A] Contract Schedule continued from the previous page Guaranteed Purchase Rate Tables are based on [1]% interest and the [Annuity 2000 Mortality Tables].Values for ages not shown will be furnished upon request. TABLE 1, LIFE ONLY ANNUITY Monthly Installments, per $1,000, payable during the lifetime of the Annuitant. Age on Annuity Date Male Female Annuitant Annuitant [50 51 52 53 54 55 56 57 58 59 60 61 62 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 8.09] TABLE 2, JOINT AND SURVIVOR ANNUITY Monthly installment per $1,000, payable as long as either Annuitant is living. Age of Male on Age of Female on Annuity Date Annuity Date 50 55 60 65 70 75 80 [50 55 60 65 70 75 80 6.37] CS1000[3A]
